DETAILED  ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 26 recites “discharging a continuous coated in a matrix” but fails to teach what the continuous material is. Were the term “fiber” to be inserted, it would cause antecedent basis issues with “a continuous fiber” in line 8, and claims depending therefrom would also be rejected. Examiner also notes that the limitation of causing the continuous fiber to extend through space from the structure at the threshold height would invariably happen because all objects extend through space. Dependent claims fall herewith. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15, 19, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2018/0207865) in view of Batchelder et al (WO 2015/142492).
Regarding claim 15, Tyler teaches a method of additively manufacturing a structure (Abstract), comprising: 
discharging a material from a print head (18) onto a platform to build up the structure in an axial direction away from the platform (any desired structure, [0011], e.g., circular).  The reinforcement of Tyler is considered to be a support, since it will strengthen the structure and thus support it.                                                
Tyler does not expressly determining a threshold height of the structure away from the platform at which continued discharging of the material from the print head will cause the structure to deviate in a radial direction from a desired location, the radial direction being orthogonal to the axial direction. However, Tyler teaches that the characteristics of the structure and support material may be stored in a memory ([0023]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to include desired instructions for fabricating a desired shape as taught by Tyler and shown in Figures 1 and 2 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FIG. 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Additionally, Tyler does not expressly teach causing the print head to fabricate at least one support that extends away from the structure at the threshold height to resist deviation of the structure in the radial direction. Batchelder teaches an additive manufacturing method for determining a threshold height using comparison and compensation steps for consecutively deposited layers ([0128]). Where the print head continues to move across the structure being formed, and thus when one section reaches the desired height, it continues across the structure, which is a radial direction, to bring other parts of the structure to the desired height It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the Tyler to include determining a threshold height of the structure away from the platform in order to, for example, compensate for overfilled layers as desired by Batchelder. As the printhead of Tyler moves from one location in which the threshold height has been achieved, the printhead will continue to deposit reinforcements (support) that extend away from the structure to achieve the threshold height at other locations including those in a radial direction. 
Regarding claim 19, Tyler teaches wherein causing the print head to fabricate the at least one support includes causing the print head to fabricate the at least one support only when an actual height of the structure at least one of reaches or surpasses the threshold height (reinforcements stored in head, [0013], claim 2).  
Regarding claim 20, Tyler teaches wherein: 
causing the print head to fabricate the at least one support includes causing the print head to fabricate a layer of the at least one support between fabrication of layers of the structure; and fabricating each of the layers of the structure includes exposing the material to a cure energy that causes the material to harden before subsequent fabrication of the at least one support (claim 2; “combinations of acoustic energy, heat, and/or light may be used together,” [0020]; “Cure enhancer 24 may be controlled to selectively expose internal and/or external surfaces of structure 12 to energy (e.g., light energy, electromagnetic radiation, vibrations, heat, a chemical catalyst or hardener, etc.,”[0017).  
Regarding claim 24, Tyler teaches further including exposing the material to a cure energy to harden the material (claim 2; “combinations of acoustic energy, heat, and/or light may be used together,” [0020]; “Cure enhancer 24 may be controlled to selectively expose internal and/or external surfaces of structure 12 to energy (e.g., light energy, electromagnetic radiation, vibrations, heat, a chemical catalyst or hardener, etc.,”[0017).  
Regarding claim 25, Tyler teaches wherein: 
the material includes a continuous reinforcement at least partially coated with a curable matrix; and the at least one support is fabricated from only the curable matrix (non-structural reinforcement curable resin, [0018]-[0020]; resin cures [0011]).  

Allowable Subject Matter
Claims 16-18, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, teaches the limitations wherein the support structure is a tether (i.e., a line to which something is attached) or the limitation of a hollow frustoconical structure.

Claims 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, teaches the limitations wherein the conical support is fabricated from the printhead. The closest prior art of Tyler, which only addresses determining a threshold height, does not teach the conical support as in Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571) 272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745